J-S06002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: D.A.C.N., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.N., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1953 EDA 2019

                 Appeal from the Order Entered June 13, 2019
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000387-2019


BEFORE: LAZARUS, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY LAZARUS, J.:                                 Filed: March 23, 2020

       D.N. (Mother) appeals from the order terminating her parental rights to

her two-year-old daughter, D.A.C.N.-A. (Child), pursuant to sections

2511(a)(1), (2), (5), (8) and (b) of the Adoption Act.1 After our review, we

affirm.

       Child, born in February 2017, first came to the attention of the

Philadelphia Department of Human Services (DHS) when Mother tested

positive for phencyclidine (PCP) at the time of Child’s birth.     At that time,

Father was incarcerated.         DHS obtained a protective custody order and

removed Child from Mother’s care. At the February 23, 2017 shelter care

hearing, the court determined that Mother was receiving inpatient drug and


____________________________________________


1 The trial court also terminated the parental rights of H.B.C. (Father) on June
13, 2019. Father’s appeal is listed before a separate panel of this Court.
J-S06002-20



alcohol treatment at a mother/baby program, and the court ordered Child be

reunified with Mother at the facility.

         The case became active again in December 2017, following reports that

the parents were under the influence of illicit drugs and that Father was

verbally abusive.     This incident triggered police intervention, after Father

threatened to kill everyone at the scene. Police contacted DHS and Emergency

Medical Services (EMS) to transport Child to St. Christopher’s Hospital for

Children for evaluation. Both Mother and Father attempted to remove Child

from EMS, pulling on her arms and legs. DHS obtained a protective custody

order. Child was evaluated and discharged from the hospital to a foster home.

         Following a December 21, 2017 shelter care hearing, the court lifted the

protective custody order. The court referred Mother to the Clinical Evaluation

Unit (CEU) for a drug screen and granted Mother supervised visits at DHS with

Child.

         At a January 25, 2018 meeting, the Community Umbrella Agency (CUA)-

NorthEast Treatment Center (NET) held an initial planning meeting, setting

the goal of reunification with a concurrent goal of adoption.             Mother’s

objectives     were   to   comply   with   her   CEU   referral   and   subsequent

recommendation, attend and complete domestic violence classes, obtain

stable and appropriate housing, comply with court-ordered visitation, and

complete parenting classes.




                                         -2-
J-S06002-20



       On February 1, 2018, the court adjudicated Child dependent.2         The

court found aggravated circumstances in that Mother’s parental rights to

another child had been involuntarily terminated on July 11, 2014.       See 42

Pa.C.S.A. § 6302(5). The court referred Mother to CEU for drug and alcohol

screens and dual diagnosis assessment (drug and alcohol/mental health), and

to the Achieving Reunification Center (ARC) for appropriate services; the court

also suspended Mother’s visits with Child, issued an aggravated circumstances

order, and ordered that DHS discontinue efforts toward reunification. See 42

Pa.C.S.A. § 6302(5) (aggravated circumstances exist where “parental rights

of the parent have been involuntarily terminated with respect to a child of the

parent); see also Interest of S.U., 204 A.3d 949, 965 (Pa. Super. 2019)

(where finding of aggravated circumstances exists, it is within juvenile court’s

discretion to determine whether reasonable efforts to prevent or eliminate

need for removing child from home or to preserve and reunify family shall be

made or continue to be made).

       Throughout 2018 and early 2019, the court held several permanency

review hearings. At the March 6, 2019 hearing, the court determined Mother

was non-compliant with the permanency plan.            In particular, she was

inconsistent in her attendance at supervised visits and never progressed to
____________________________________________


2 Throughout the dependency case, Father failed to comply with the court-
ordered permanency plan. In January 2019, Father was arrested on a bench
warrant for a probation violation; he had been on probation following a 2015
guilty plea to burglary and conspiracy. Father was sentenced to eleven and
one-half months’ to twenty-three months’ incarceration for the probation
violation.

                                           -3-
J-S06002-20



unsupervised contact with Child, she tested positive for drugs after completing

a treatment program, and she relocated to New York City after Child entered

foster care.   Although Mother did not provide DHS with an address, she

testified at the hearing that she was living in a two-bedroom apartment with

her aunt and her cousin in New York, stated the address and indicated that

her aunt had given her permission to live there.         See N.T. Termination

Hearing 6/13/19, at 45-46.

      On May 28, 2019, DHS filed goal-change and termination petitions. On

June 13, 2019, the court held a termination hearing. At that time, Child was

two years old and had been in placement for eighteen months.

      At the hearing, JoAnn Braverman, Esquire, represented Child as her

Guardian ad litem (GAL), and Sharon Wallis, Esquire, represented Child as her

Child Advocate Attorney. Mother was present at the hearing, represented by

counsel, and she testified on her own behalf. Lashay Hickenbottom, CUA Case

Manager, testified on behalf of DHS. At the conclusion of the hearing, the

court terminated Mother’s parental rights under 23 Pa.C.S.A. §§ 2511(a)(1),

(2), (5), (8) and (b). Mother filed this timely appeal. She raises the following

issues for our review:

         1. Did the trial court err in terminating [Mother’s] parental
            rights under 23 Pa.C.S.A §§ 2511(a)(2), (a)(5) and (a)(8)?

         2. Did the trial court err in finding that termination of Mother’s
            parental rights best served [C]hild’s developmental,
            physical and emotional needs under 23 Pa.C.S.A. §
            2511(b)?

Appellant’s Brief, at 4.

                                      -4-
J-S06002-20



     In reviewing an appeal from an order terminating parental rights,

     [A]ppellate courts must apply an abuse of discretion standard
     when considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. In re: R.J.T., 9 A.3d 1179,
     1190 (Pa. 2010). If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. Id.; In re R.I.S., 36 A.3d 567, 572 (Pa.
     2011) (plurality). As has been often stated, an abuse of discretion
     does not result merely because the reviewing court might have
     reached a different conclusion. Id.; see also Samuel–Bassett
     v. Kia Motors America, Inc., 34 A.3d 1, 51 (Pa. 2011);
     Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003). Instead, a
     decision may be reversed for an abuse of discretion only upon
     demonstration     of     manifest   unreasonableness,     partiality,
     prejudice, bias, or ill-will. Id.

     As we discussed in R.J.T., there are clear reasons for applying an
     abuse of discretion standard of review in these cases. We
     observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during the
     relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at 1190.
     Therefore, even where the facts could support an opposite result,
     as is often the case in dependency and termination cases, an
     appellate court must resist the urge to second guess the trial court
     and impose its own credibility determinations and judgment;
     instead we must defer to the trial judges so long as the factual
     findings are supported by the record and the court’s legal
     conclusions are not the result of an error of law or an abuse of
     discretion. In re Adoption of Atencio, 650 A.2d 1064, 1066
     (Pa. 1994).

In re I.E.P., 87 A.3d 340, 343–44 (Pa. Super. 2014) (quoting In re Adoption

of S.P., 47 A.3d 817, 826–27 (Pa. 2012)).




                                     -5-
J-S06002-20



      A party seeking termination of a parent’s rights bears the burden of

proving the grounds to so do by “clear and convincing evidence,” a standard

that requires evidence that is “so clear, direct, weighty, and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.” In re T.F., 847 A.2d 738, 742 (Pa. Super.

2004) (citation and quotation marks omitted). Further,

      a parent must utilize all available resources to preserve the
      parental relationship, and must exercise reasonable firmness in
      resisting obstacles placed in the path of maintaining the parent
      child relationship. Parental rights are not preserved by waiting for
      a more suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with his or her
      physical and emotional needs.

In the Interest of K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citation

omitted).

      Mother argues DHS did not meet its burden of establishing grounds for

termination by clear and convincing evidence under sections 2511(a)(2), (5)

or (8), or establish that termination best served Child’s needs and welfare

pursuant to section 2511(b). We disagree.

      The trial court’s opinion thoroughly addresses subsections 2511(a)(1),

(2), (5), and (8). In order to affirm the termination of parental rights, this

Court need only agree with any one subsection of section 2511(a). See In

re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).            In order to

terminate parental rights under section 2511(a)(8), DHS must establish the

following: (1) the child has been removed from parental care for [twelve]



                                      -6-
J-S06002-20



months or more from the date of removal; (2) the conditions which led to the

removal or placement of the child continue to exist; and (3) termination of

parental rights would best serve the needs and welfare of the child.          23

Pa.C.S.A. § 2511(a)(8); In re Adoption of M.E.P., 825 A.2d 1266, 1275-76

(Pa. Super. 2003). Under section 2511(b), the court must consider whether

termination will meet Child’s needs and welfare. 23 Pa.C.S.A. § 2511(b); In

re C.P., 901 A.2d 516, 520 (Pa. Super. 2006).

      Our review of the hearing testimony and the record before us reveals

that the trial court’s decision to terminate Mother’s parental rights under 23

Pa.C.S.A. §§ 2511(a)(8) and (b) is supported by clear and convincing

evidence. See Trial Court Opinion, 9/23/19, at 12-18 (at time of termination

hearing, Child had been in DHS custody for eighteen months, Mother was

minimally compliant with objectives, including visitation, tested positive for

drugs after completing treatment program, and did not comply with court-

ordered parenting capacity evaluation; with respect to section 2511(b), case

manager testified that despite being “appropriate,” Mother and Child were not

bonded, Child is thriving in foster care and is “very attached” to foster parent,

who had also adopted Child’s biological sibling, termination “would not sever

an existing and beneficial relationship with Mother[,]” and Child would not

suffer irreparable harm if Mother’s parental rights were terminated). See also

N.T. Termination Hearing, supra at 15-25.

      We agree with the trial court that Child deserves permanency and

stability, and we find no abuse of discretion or error of law. R.J.T., supra.

                                      -7-
J-S06002-20



We affirm the order terminating Mother’s parental rights, and we rely upon

the opinion of the Honorable Joseph Fernandes. The parties are directed to

attach a copy of Judge Fernandes’ opinion in the event of further proceedings.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/23/20




                                    -8-
                                                                                                Circulated 03/03/2020 11 :26 �M




                                                                                                  . t � .- .            . .

IN THE COURT OF COMMON PLEAS
                                                                                                           ••It'•
                                                                                                    II.,            I




FOR THE COUNTY OF PIDLADELPHIA                                                                 2Ul9 SEP 23 Al-': !O: C3
FAMILY COURT DMSION
In the Interest of D.A.C.-N., a Minor                            CP-.51-AP�0000387-2019

                                                                 FID:     51-FN-004746-201 l

APPEAL OF: D.N., Mother                                          1953 EDA 2019


OPINION1

Fernandes, J.:
Appellant D.N. ("Mother") appeals from the order entered on June 13, 2019, granting the petition
filed by the Philadelphia Department of Human Services ("DHS"), to involuntarily terminate
Mother's parental rights to D.A.C.-N. ("Child') pursuant to the Adoption Act, 23 Pa.C.S.A.
§2Sl l(a)(2), (S)� (8) and (b), Carla Beggin, Esquire, counsel for Mother, (..Mother's Counsel")
filed a timely Notice of Appeal with a Statement of Matters Complained of on Appeal pursuant to
Rule l 92S(b) ('�Statement of Errors") on July 12, 2019.

Factual and Procedural Background:
DHS originally became involved with this family on February 17, 2017. when DHS received a
General Protective Services ("'GPS") report that alleged Child and Mother tested positive for
phencyclidine ("PCP'') at the time of Child's birth on February 16, 2017; Child was born at 38.3
weeks gestation and weighed six pounds and seven ounces; Child                      \V8S   in the well-baby nursery
and was not exhibiting any signs of drug withdrawal; Mother denied PCP use and stated that
someone must have given her the drug without her knowledge; Child's sibling ("Sibling") was
adopted in 2016; Mother received Department of Public Welfare benefits; Mother requested
paperwork to apply for Women, Infants, and Children benefits; Mother resided with Maternal
Aunt; Mother had previously been incarcerated in 2016 but had no pending legal matters; Mother
was diagnosed with post-traumatic stress disorder e'PTSD"), bipolar disorder, depression. and
anxiety; Mother reported that she received mental health treatment through Community Behavioral

I Th.etrial court requested the Notes of Testimony for June 13, 2019, on July 10, 20 I 9. The trial court made subsequent

requests on August l 3, 2019, end August 27, 2019. The trial court received lhe Notes of Testimony on August 28,
2019.

                                                     Page 1 of 18
Health ("CBH"); Mother was previously prescribed medication but had not filled the prescription;
Mother stated that she was prepared to care for Child; and Father was incarcerated2• This report
was determined to be valid. On that same date, DHS visited Mother and Child at Pennsylvania
Hospital to investigate the allegations of the GPS report. Mother denied that she used drugs and
stated that she attended a party on February 14, 2017. where she smoked a cigarette that had been
given to her, which she believed had been laced with drugs. Mother also explained that similar
circumstances explained her two prior positive drug screens. Mother indicated that she resided
with Maternal Aunt and a friend (""Friend") and that she was prepared to care for Child. DHS
learned that Child was not experiencing any symptoms of withdrawal. Subsequently, DHS visited
Mother's home and met with Maternal Aunt. DHS determined that the home was appropriate and
that Mother, Maternal Aunt, and Friend each rented a room in the home of Friend's father, who
was also a household member. Maternal Aunt and Friend denied any drug use; however, DHS
learned that Maternal Aunt had previously lost custody of her children due to a history of drug use
and lack of supervision. On February 21, 2017. DHS learned that Child was ready for discharge.
DHS obtained an Order of Protective Custody ("OPC") fur Child. Child was subsequently placed
with Maternal Great-Grandmother ('�MGGM''). On that same date, DHS learned that Mother
entered an inpatient drug treatment program at Interim House West. OHS subsequently visited
Interim House West and met with Mother as well as the program director. The program director
confirmed that Mother had been admitted to an inpatient mother/baby drug and alcohol program,

A shelter care hearing was held for Child on February 23, 2017. Mother was present for this
hearing. The,trial court' lifted the OPC and discharged the temporary commitment to OHS and
Child's dependency matter. The trial court determined that Mother was receiving inpatient drug
and alcohol treatment at a mother/baby program, and ordered that Child be reunified with Mother
at the facility. On that same date. Child was returned to Mother's care at Interim House West.
On December 7, 2017, DHS received a GPS report that alleged Mother and Father took Child to


1 father's parental rights were also involuntarily terminated by the trial court on June 13, 2019, Father filed a Notice
ofAppeal on July 10, 2019.(19$0 EDA 2019). The trial court responded to father's appeal byfUing a separate opinion
on September 1 I, 2019.
3 For the hearing held on February 23, 2017, the trial judge assigned to this matter was the Honorable Vincent Fwiong,.

while the matter was heard by Master Alexis Ciccone, For the hearing held on December 21, 2017, the trial judge
assigned to this matter was the Honorable Jonathan Irvine. Betwee-n January 4.2018, and June 19, 2018, the trial judge
assigned to this matter was the Honorable Lyris Younge. From Septembers. 2018 to the present, this matter is assigned
to the Honorable Joseph Fernandes.

                                                     Page 2 of 18
Maria De Los Santos Health Center for a well-child visit; Mother appeared to be under the
influence of drugs although Father did not appear to be impaired; Mother appeared drowsy and
sleepy; Mother denied being under the influence of alcohol or drugs; Child had previously been
examined on October 25, 2017 and that Mother appeared to be under the influence of drugs at that
examination as Mother's speech was slurred and she asked repetitive questions; Motber bad a
history of PCP and marijuana use; there was a history of domestic violence between Mother and
Father; and Mother may suffer from depression. This report was determined to be valid On
December 19, 2017, DHS received a supplemental GPS report that alleged Mother and Father were
involved in a verbal altercation; Mother and Father were under the influence of drugs; Father
admitted that he and Mother had been smoking PCP and marijuana; the Philadelphia Police
Department ("PPD") was called to the home; the family was informed that DHS had been
contacted; Emergency Medical Services ("EMS") were contacted to transport Child to St.
Christopher's Hospital for Children for an evaluation; Mother and Father attempted to physical
remove Child from the EMS workers by pulling on her arms and legs; Mother and Father engaged
the PPD in a physical altercation after Child was removed from the scene; medical personnel
determined Child was healthy and well-fed. DHS subsequently learned that Children's Hospital
was ready to discharge Child and DHS subsequently obtained an OPC for Child, who remained
hospitalized on a social hold while DHS located an appropriate foster care placement. On
December 19., 2017, Child was placed in a foster home through Bethany Christian Services.

A shelter care hearing was held for Child on December 21, 2017. Mother was present for this
hearing. The trial court lifted the OPC and ordered the temporary commitment to DHS to stand.
Mother was referred to the Clinical Evaluation Unit ("CElf') for a forthwith drug screen. Mother
was granted supervised visits at the agency with Child.

On January 25, 2018, the Community Umbrella Agency ("CUA'') NorthEast Treatment Centers
("NET') held the initial Single Case Plan ("SCP'') meeting. Mother did not participate in this
meeting. Child's primary goal was reunification with a concurrent goal of adoption. Mother's
objectives were to comply with her CEU referral and subsequent recommendations; attend and
complete domestic violence classes; obtain stable and appropriate housing; comply with court-
ordered visitation; and complete parenting classes.


                                           Page 3 of 18
On February 1, 20184, the trial court adjudicated Child dependent. discharged the temporary
commitment, and fully committed Child to DHS. The trial court found that aggravated
circumstances existed pursuant to 42 Pa.C.S. §6302(5) in that Mother's parental rights of Sibling
were involuntarily terminated by the Honorable Jonathan Q. Irvine on July 11, 2014. The trial
court ordered Mother be referred to the CEU for a forthwith drug and alcohol screen, dual
diagnosis assessment, and three random drug screens. The trial court also referred Mother to the
Achieving Reunification Center (°ARC") for appropriate services. The trial court ordered that a
SCP meeting be held within the next 20 days, Mother's visits with Child were to be suspended
until further order of the court. Additionally, the trial court issued an Aggravated Circumstances
Order on the same date, ordering no efforts to be made to reunify Child with Mother.

A permanency review hearing was held for Child on April 19, 2018. Mother was present for this
hearing. It was determined that Mother was non-compliant with the permanency plan and that
Mother reported that she was engaged in ARC services, but CUA-NET did not have a record of
Mother's engagement. The trial court ordered Child remain as committed to DHS and Mother be
referred to the CEU for a forthwith drug and alcohol screen, dual diagnosis assessment, and three
random drug screens. The trial court ordered that Mother's visitation with Child remain suspended,
but once Mo1her engaged in dual diagnosis treatment and submitted at least two consecutive
negative drug screens with progress notes and treatment plans, Mother was to have supervised
visits at the agency.

A pennanency review hearing was held for Child on June 19, 2018. Mother was present for this
hearing. The trial court learned that the CEU did not recommend substance abuse treatment for
Mother, but did refer Mother to the Behavioral Health System (..BHS'1 due to her reported mental
heal1h history. The trial court ordered Child remain as committed; Mother sign all releases;
Mother's therapist was to provide a treatment plan and progress notes forthwith; Mother was again
ordered to be referred to the CEU for a forthwith drug and alcohol screen; and Mother's visitation
with Child remain suspended, but if Mother's therapist recommended visitation, visits were to
begin immediately at DHS.


4 The
       adjudicatOl)' hearing was ori;inally iK:heduled for January 41 2018, and again on January 18, 2018. On both
dates, the adjudicatory h�ng was continued due to the unavailability of the trial court judge and issues with the trial
court internet sysmrn.

                                                    Page 4 of 18
On July 24, 2018, the SCP was revised. Mother participated in this meeting by telephone. Child's
primary goel was reunification with the concurrent goal of adoption. Mother's objectives remained
the same with the addition of continuing to attend her substance abuse and mental heal th treatment,
as recommended.

A permanency review hearing was held for Child on September S, 20185• Mother was present for
this hearing. The trial court determined that Mother was substantially compliant with the
pennanency plan; Mother completed domestic violence and parenting programs; and Mother was
engaged in mental health and substance abuse treatment. The trial court ordered Child to remain
committed as placed; Mother be referred to the CEU for a forthwith drug and alcohol screen with
three random drug screens; Mother to complete a parenting capacity evaluation ('4PCE"); and
Judge Fernandes reinstated Mother's visits bi-weekly, three .. house supervised at the agency with
Child.

On October 17. 2018, the SCP was revised. Mother did not participate in this meeting. Child's
primary goal was reunification with the concurrent goal of adoption. Mother's objectives remained
the same.

A permanency review hearing was held for Child on December S, 2018. Mother was present for
this hearing. It was determined that Mother was minimally compliant with the permanency plan,
Mother was receiving mental health treatment, and that Mother appeared to be under the influence
of drugs or alcohol during a supervised visit with Child on October 15, 2018, which Mother
attributed to her medication. The trial court ordered that Child remain as committed; Mother be
referred to the CEU for a forthwith drug and alcohol screen and three random drug screens; Mother
provide a treatment plan and progress report; and Mother is to comply with her PCE referral.

A permanency review hearing was held for Child on March 6, 2019. Mother was present for this
hearing. The trial court determined that Mother was non-compliant with the permanency plan;
Mother was not participating in visitation with Child; Mother was scheduled for a PCE on February
20, 2019, but Mother failed to attend the appointment; Mother completed domestic violence, anger


s A status review hearing was scheduled for June 26. 2018. The case was continued due to DHS's request for the
matter to be heard by the trial court judge.

                                                Page S of 18
management, and an inpatient substance abuse treatment through Cornerstone Treatment
Facilities. Mother tested positive for marijuana after completing the inpatient program. The trial
court ordered Child remain as committed; Mother be referred to the CEU for a forthwith drug and
alcohol screen, dual diagnosis assessment again, and three random drug screens; Mother provide
a treatment plan and progress report; Mother reschedule her PCE; Mother comply with all services
and recommendations; Mother sign all releases and consents; OHS to file an involuntary
termination of parental rights (''TPR") petition to be filed as to Mother; and that CUA-NET explore
voluntary relinquishment of parental rights with Mother.

On April 11, 2019, the SCP was revised. Mother did not participate in this meeting. Child's
primary goal was identified as adoption with the concurrent goal of permanent legal custody
("PLC"). Mother's objectives were to provide documentation of her completion of substance abuse
treatment; complete random drug screens; obtain stable and appropriate housing; comply with
court-ordered visitation; and to complete her PCE.

Child has been in DHS care since December 19, 2017. Mother has failed to successfully comply
with all of her objectives and comply with all court orders throughout the life of the case. DHS
filed TPR and goal change petitions as to Mother on May 28, 2019.

On June 13, 2019, the trial court held the termination trial" for Child. Mother was present for this
trial. The trial court found clear and convincing evidence to involuntarily terminate Mother's
parental rights under 23 Pa.C.S.A. §25ll(aX2), (.5), (8) and (b). On July 12, 2019, Mother's
Counsel filed this appeal on behalf of Mother.

Diseassion:
On appeal, Appellant-Mother represents that the trial court erred when it found that:

       1. OHS by clear and convincing evidence had met its burden to terminate Appellant' s parental
           rights pursuant to 23 Pa.C.S.A. §251 l(a)(l), (2), (.5), and (8).7


6   The ttial was fur both termination of parental right$ and goal change of Child. Moeher did not appeal the goal change
of reunification to adoption,
7 Mother's Sratement of Errors indicates that the trial court terminated Mother's parental rights pursuant to 23
Pa.C.S.A. §251 l(a){l) on June 13, 2019. The trial court only terminated Mother's parental rights pursuant co 23
Pa.C.S.A. §2511 (a)(2), (S), (S), and (b }. Sinc:e Mother's. parental rights were not terminated pursuant to 23 Pa.C.S.A.
§25 l l(aXl), this Opinion will not address this issue.

                                                      Page 6of 18
    2. The termination of Mother's parental rights was in Child's best interests and OHS had met
        its burden pursuant to 23 Pa.C. S.A. §2S 11 (b).

Mother's Counsel only filed a Notice of Appeal for the June 13. 2019 trial court order that
tenninated Mother's parental rights. Mother's Counsel did not file a Notice of Appeal of the June
13, 2019 trial court order changing Child's permanency goal from reunification to adoption. A
party waives their right to appeal an order if notice of the appeal is not filed within 30 days after
the entry of the relevant order. Kok.en l?t .C()loniq/ Assur. Co._, 885 A.2d 1078, 110 I (Pa. Cmwlth.
2005). Since Mother has failed to file a Notice of Appeal for the June 13, 2019 trial court order
changing Child's permanency goal, Mother has waived her right to appeal the goal change. For
the purpose of this opinion, Mother's issues 1 through 5 will be consolidated to read: Did the trial
court err or abuse i1S discretion when it terminated Mother's parental rights pursuant to 23
Pa.C.S.A. §251 l(a)(2), (5), (8), and (b)? Mother has appealed the involuntary termination of her
parental rights.

The grounds for involuntary termination of parental rights are enumerated in the Adoption Act at
23 Pa.C.S.A. §251 l(a). In proceedings to involuntarily terminate parental rights the burden of
proof is on the party seeking termination, which must establish the existence of grounds for
termination by clear and convincing evidence. In      re Adoption ofAtenciD, 650 A.2d      1064 (Pa
1994). The trial court terminated Mother's parental rights under 23 Pa.C.S.A. §251 l(a)(2). This
section of the Adoption Act includes, as a ground for invohmtary tennination of parental rights,
the repeated and continued incapacity, abuse, neglect or refusal of the parent that causes the child
to be without essential parental care, control or subsistence necessary for his physical or mental
well-being; and the conditions and causes of the incapacity, abuse, neglect or refusal cannot or will
not be remedied by the parent. This ground is not limited to affirmative misconduct. It may include
acts of refusal to perform parental duties, but focuses more specifically on the needs of the child.
Adoption ofC.A. W.. 683 A.2d 911, 914 (Pa. Super. 1996).

Throughout the time that Child has been in the custody of DHS, Mother's SCP objectives were
dual diagnosis, random drug screens, housing, complete a PCE, and visitation. (N.T. 06/13/19,
pgs. 7·8� 10, 12). Mother has attended almost all permanency review hearings for the Iife of the
case and she is aware ofher objectives. (N.T. 06/13/19, pg. 7; OHS Exhibit 7wl5). On February l ,
2018, the trial court found aggravated circumstances existed and no efforts were to be made to
                                             Page 7 of 18
reunify Child with Mother. (N.T. 06/13/19, pg. 70). Prior to the permanency review hearing on
March 6, 2019, Mother completed domestic violence, employment, and parenting. (N.T. 06/13/19,
pgs. 46-47� Mother Exhibit 2-4). Mother completed an inpatient drug and alcohol program at
Cornerstone Treatment Center in New York on February 2019. (N.T. 06/13/19, pgs, 30, 38-39, 51-
S 8; Mother Exhibit l). Mother did not fulfill the menta.J health component of her dual diagnosis
objective at this provider. (N.T. 06/13/19, pg. 48). Mother attempted to enroll in a mental health
program in New York City and eventually obtained an appointment on May 2019. Mother was
diagnosed with bipolar disorder, PTSD, depression, and anxiety. Mother is scheduled to attend
therapy once a week and consult with a psychiatrist for medication within two weeks of June 13.
2019, after the termination trial. Mother has been off her medication for this entire time period.
(N. T. 06/13/19, pgs. 7 6·80). Al though Mother completed the inpatient drug and alcohol program,
Mother tested positive for marijuana at a forthwith drug screen at the CEU on March 6, 2019.
(N.T. 06/13/191 pgs. 13-14, 30). On that same date, Mother refused to schedule an assessment, as
ordered, because Mother indicated to the CEU that since she lives in New York City, the trial court
should have considered that fact prior to making the order. Mother also refused to schedule the
assessment for a future date that coincides with a date that Mother travels to Philadelphia to visit
Child. Mother indicated that she does not recall refusing to schedule the assessment with the CEU.
(N.T. 06/13/19, pgs. 13-14, 61, 64 .. 65). Following Mother's discharge from Cornerstone Treatment
Center in February 2019, Mother did not participate in any other drug and alcohol treatment. (N.T.
06113/19, pgs, 1 1 � 12, 57-61 ). Mother still has not complied with the court order to be re-assessed
at the CEU. (N.T. 06/13/19, pg. 65). After the permanency review hearing on March 6, 2019, CUA
contacted Mother to attend her random drug screens on April l 7, 20 t 9, May l 6, 2019, and May
29, 2019. Mother cbose to avail herself to the CEU for drug screens on May 13, 2019i and June 3,
2019. (N.T. 06/13/19, pgs, 14� 15). Mother claimed that CUA never contacted her to attend random
drug screens, but later stated that she couldn 't attend the random drug screen within 24 hours of
notification due to her work schedule and lack of money to get to Philadelphia. (N.T. 06/13/19�
pgs. 66--68). On the day of her visit with Child on April 29, 2019, Mother did come to the
courthouse to provide a drug screen, but she left without giving the screen, nor did she provide any
documentation that she is maintaining her sobriety. (N.T. 06/13/ t 9, pgs. 73· 7 S). For the life of the
case, Mother has been in and out of shelters and treatment programs. Mother currently resides in
New York City with a maternal aunt and a maternal cousin. CUA indicated that Mother does not

                                             Page 8 of 18
have appropriate housing for Child to be reunified with Mother. (N.T. 06/13/19, pgs. 9-10, JO ..J t.
45-46). Mother had a scheduled PCE on February 20, 2019. Although Mother was aware of the
scheduled PCE, Mother arrived late to the appointment and the PCB was unable to he completed
as scheduled. Mother has not completed the PCE. (N.T. 06113/19, pg. 10). Between Child's
adjudication on February 1, 2018 and September 5, 2018, Mother's visits with Child were
suspended, (DHS Exhibits 7-13). After the trial court reinstated visitation on September 5, 2018,.
supervised visits were scheduled with Mother and Child bi-weekly on Mondays. CUA indicated
that between the permanency review hearing on March 6, 2019, and the termination and goal
change trial on June 13, 2019, Mother only attended two visits. Mother informed CUA that she
missed scheduled visits with Child due to her work schedule. (N.T. 06/13/19. pgs. 8-9). Mother
claims that she has attended four visits since the permanency review hearing on Mardi 6, 2019,
and missed only one date due to the agency's closure on Memorial Day. (N.T. 06113/19, pgs. 55-
56). Mother's visitation with Child has never graduated beyond supervised visitation. (N.T.
06/13/19, pgs, 15-16). Although CUA indicated that the visits between Mother and Child are
appropriate, CUA stated that Child is unfamiliar with Mother. Child is quiet and timid while
Mother has high levels of energy during the visits. (N.T. 06/13/19, pgs, 9, 16, 40-41). Mother has
been minimally compliant with her objectives. (NT. 06/ 13/19. pg. 15). Child needs permanency,
which Mother cannot provide. Mother has demonstrated that she is unwilling to provide Child with
essential parental care, control, or subsistence necessary for her physical and mental well-being.
The conditions and causes of mother's incapacity cannot or will not be remedied by Mother.
Mother had ample opportunity to put herself in a position to parent. DHS was not required to
provide reasonable efforts to Mother for reunification due to the previous involuntary tennination
of Mother's parental rights with respect to another child. (N.T. 06/13/19, pgs. 94�95; DHS Exhibit
7). The testimony of the DHS witness was credible. Mother's repeated and continued incapacity
has not been mitigated. Termination under 23 Pa.C.S.A. §251 l(a){2) was proper.

Mother also appeals the trial court's tenninationof parental rights under 23 Pa.C.S.A. §25 l l(a)(5)1
which permits tennination when a child was removed, by court or vohmtary agreement, and placed
with an agency if, for at least six months, the conditions which led to the placement of the child
continue to exist, the parent cannot or will not remedy those conditions within a reasonable period
of time, the services reasonably available to the parent are not likely to remedy the conditions


                                            Page 9 of 18
.


    leading to placement, and termination best serves the child's needs and welfare. DHS, as a child
    and youth agency� cannot be required to extend services beyond the period of time deemed as
    reasonable by the legislature or be subjected to herculean efforts. A child's life cannot be put on
    hold in hope that the parent will summon the ability   to handle   the responsibilities of'parenting, lrl
    re J.T., 817 A.2d 509 (Pa. Super. 2001). As a consequence, Pennsylvania's Superior Court has
    recognized that a child' s needs and welfare require agencies to work toward termination of parental
    rights when a child has been placed in foster care beyond reasonable temporal limits and after
    reasonable efforts for reunification have been made by the agency, which have been ineffective.
    This process should be completed within eighteen months. In re N. W.. 851 A.2d 508 (Pa. Super.
    2004).

    Child has been in OHS custody since December 21, 2017, eighteen months at time of the
    termination trial on June 13, 2019. Mother's SCP objectives were dual diagnosis, random drug
    screens, housing, complete a PCE, and visitation. (N.T. 06/13/19, pgs. 7-8, 10. 12). Mother Im
    attended almost all permanency review hearings for the Hfe of the case and she is aware of her
    objectives. (N.T. 06/13/19, pg. 7; DHS Exhibit 7-15). Prior to the permanency review hearing on
    March 6, 2019, Mother completed domestic violence, employment, and parenting. (N.T. 06/13/19,
    pgs. 46-47; Mother Exhibit 2-4). Mother completed an inpatient drug and alcohol program at
    Cornerstone Treatment Center in New York on February 2019. (N.T. 06/13/19, pgs, 30, 38-39;
    Mother Exhibit 1 ). Mother did not fulfill the mental hea1th component of her dual diagnosis
    objective at this provider. (N. T. 06/ 13/19, pg. 48). Mother attempted to enroll in a mental health
    program in New York City and eventually obtained an appointment on May 2019. Mother was
    diasnosed with bipolar disorder, PTSD, depression, and anxiety. Mother is scheduled to attend
    therapy once a week and consult with a psychiatrist for medication within two weeks of June 13,
    2019� after the termination trial. Mother has been off her medication for this entire time period.
    (N.T. 06/13/19, pgs, 76-80). Although Mother completed the inpatient drug and alcohol program,
    Mother tested positive for marijuana at a forthwith drug screen at the CEU on March 6� 2019.
    (N.T. 06/13/19, pgs. 13-14, 30). On that same date, Mother refused to schedule an assessment, as
    ordered, because Mother indicated to the CEU that since she lives in New York City, the trial court
    should have considered that fact prior to making the order. Mother also refused to schedule the
    assessment for a future date that coincides with a date that Mother travels to Philadelphia to visit


                                               Page 10 of 18
Child. Mother indicated that she does not recall refusing to schedule the assessment with the CEU.
(N.T. 06/13/19, pgs. 13· l 4, 61, 6+65). Following Mother's discharge from Cornerstone Treatment
Center in February 2019, Mother did not participate in any other drug and alcohol treatment. (N.T.
06/13/19, pgs, 11-12, 57-61). Mother still has not completed the court-ordered re ..assessment at
the CEU. (N.T. 06/13/19, pg. 65). After the permanency review hearing on March 6, 2019, CUA
contacted Mother to attend her random drug screens on April 17, 2019, May 16� 2019, and May
29, 2019. Mother chose to avail herself to the CEU for drug screens on May 13, 2019, and June 3,
2019. (N. T. 06/13/19, pgs. 14· l 5). Mother claimed that CUA never contacted her to attend random
drug screens, but later stated that she couldn't attend the random drug screen within 24 hours of
notification due to her work schedule and lack of money to get to Philadelphia. (N.T. 06/13/19,
pgs. 66-68). When Mother came to Philadelphia for a visit with Child on April 29, 2019, Mother
came to the courthouse for a drug screen but left without giving the screen or providing any
documentation that shows that she is maintaining her sobriety. (N.T. 06/13/19, pgs. 73-75). For
the life of the case, Mother has been in and out of shelters and treatment programs. Mother
currently resides in New York City with a maternal aunt and a maternal cousin. CUA indicated
that Mother does not have appropriate housing for Child to be reunified with Mother. (N.T.
06/13/19, pgs, 9�10, 30-31, 45·46). Mother had a scheduled PCE on February 20, 2019. Although
Mother was aware of the scheduled PCE, Mother arrived late to the appointment and the PCE was
unable to be completed as scheduled. Mother has not completed the PCE. (N.T. 06/13/19, pg. 10).
Between Child's adjudication on February 1, 2018 and September 5, 2018, Mother's visits with
Child were suspended. (OHS Exhibits 7-13). After the trial court reinstated visitation on September
5, 2018, supervised visits were schedu1ed with Mother and Child bi-weekly on Mondays. CUA
indicated that between the permanency review hearing on March 6, 2019, and the termination and
goal change trial on June 13, 2019, Mother only attended two visits. Mother informed CUA that
she missed scheduled visits with Child due to her work schedule. (N. T. 06/13/19, pgs. 8-9). Mother
claims that she has attended fom visits since the pennanency review hearing on March 6, 2019,
and missed only one date due to the agency's closure on Memorial Day. (N. T. 06/13/19, pgs. 55·
56). Mother's visitation with Child has never graduated beyond supervised visitation. (N.T.
06/13/19, pgs. IS-16). Although CUA indicated that the visits between Mother and Child are
appropriate, CUA stated that Child does not recognize Mother. Child is quiet and timid while
Mother has high levels of energy during the visits. (N. T. 06/13/19, pgs. 9, 16, 4041 ). Mother has

                                           Page 11 of 18
been minimally compliant with her objectives. (NT. 06/13/ J 9, pg. 15). Child is currently placed in
a pre-adoptive foster home. Child recognizes her foster parent as her caregiver. (N.T. 06/13119,
pg. 17). Child is placed in the same home as a biological sibling that was previously adopted by
Child's current foster parent with whom she shares a strong bond. (N.T. 06/13/19, pgs. 18, 24, 34).
Child is currently receiving early speech intervention due to development delays and currently
attends daycare. (N. T. 06/13/19, pgs. 25, 89). The foster parent takes Child to all of her medical
appointments. Mother has not participated in any Child's medical appointments. (N.T. 06/13!19,
pgs. l 7• 18). Child is strongly bonded with the foster parent and shows affection toward the foster
parent. (N. T. 06/13/19, pgs. 1 7, 89). Child needs permanency, which Mother is unable to provide.
As a result, the trial court found that tenninationofMother's parental rights was in the best interest
of Child for her physical, intellectual, moral, and spiritual well-being. DHS was not required to
provide reasonable efforts to Mother for reunification due to the previous involuntary termination
of Mother's parental rights with respect to another child. (N. T. 06113/ l 9, pgs. 94-95; DHS Exhibit
1). The testimony of the DHS witness was credible. Termination best serves Child's needs and
welfare. Because the trial court made these detenninations on the basis of clear and convincing
evidence, termination under 23 Pa.C.S.A. §251 l(a)(S) was also proper.

The trial court also terminated Mother's parental rights under 23 Pa.C.S.A. §251 l(a)(S), which
permits termination when:
       The child has been removed from the care of the parent by the court or under a voluntary
       agreement with an agency, 12 months or more have elapsed from the date of removal or
       placement, the conditions which led to the removal or placement of the child continue to
       exist and tennination of parental rights would best serve the needs and welfare of the child.

This section does not require the court to evaluate a parent's willingness or ability to remedy the
conditions which initially caused placement or the availability or efficacy ofDHS services offered
to the parent, only the present state of the conditions. In re: Adovtion ofKJ.• 93.S A.2d 1128, 1133
(Pa. Super. 2009). The party seeking termination must also prove by clear and convincing evidence
that the termination is in the best interest of the child. The best interest of the child is determined
after consideration of the needs and welfare of the child such as love, comfort, security, and
stability. In re J3owman, A,2d 217 (Pa. Super. 1994). See also In re Adoption o(T.T.B.. 835 A.2d
387, 397 {Pa. Super. 2003).



                                            Page 12 of 18
..


     Child has been in DHS custody since December 2 l, 2017, eighteen months at time of the
     termination trial on June 13, 2019. Mother's SCP objectives were dual diagnosis, random drug
     screens, housing, complete a PCE, and visitation. (N.T. 06/13/19, pgs. 7-8, 10, 12). Mother has
     attended almost all permanency review hearings for the life of the case and she is aware of her
     objectives. (N.T. 06/13/19, pg. 7; DHS Exhibit 7-15). Prior to the permanency review hearing on
     March 6, 2019, Mother completed domestic violence, employment, and parenting. (N.T. 06/13/ l 9,
     pgs. 46-47; Mother Exhibit 2-4). Mother completed an inpatient drug and alcohol program at
     Cornerstone Treatment Center in New York on February 2019. (N.T. 06/13/19, pgs. 30, 38-39;
     Mother Exhibit l ). Mother did not fulfill the memal health component of her dual diagnosis
     objective at this provider. (N. T. 06/13/ l 9, pg. 48). Mother attempted to enroll in a mental health
     program in New York City and eventually obtained an appointment on May 2019. Mother was
     diagnosed with bipolar disorder, PTSD, depression. and anxiety. Mother is scheduled to attend
     therapy once a week and consult with a psychiatrist for medication within two weeks of June 13,
     2019, after the termination trial. Mother has been off her medication for this entire time period.
     {N.T. 06/13/19, pgs. 76-80). Although Mother completed the inpatient drug and alcohol program,
     Mother tested positive for marijuana at a forthwith drug screen at the CEU on March 6, 2019.
     (N.T. 06/13/19, pgs. 13-14, 30). On that same date, Mother refused to schedule an assessment, as
     ordered, because Mother indicated to the CEU that since she lives in New York City, the trial court
     should have considered that fa.ct prior to making the order. Mother also refused to schedule the
     assessment for a future date that coincides with a date that Mother travels to Philadelphia to visit
     Child. Mother indicated that she does not recall refusing to schedule the assessment with the CEU.
     (N.T. 06/13/19, pgs. 13-14, 61, 64-65). Following Mother's discharge from Cornerstone Treatment
     Center in February 2019, Mother did not participate in any other drug and alcohol treatment. (N.T.
     06/13/19, pgs, 11-12, 57-61). Mother still has not completed the court-ordered re-assessment at
     the CEU. (N.T. 06/13/19, pg. 65). After the permanency review hearing on March 6, 2019, CUA
     contacted Mother to attend her random drug screens on April 1 7, 20 19, May 16, 2019, and May
     29, 2019. Mother chose to avail herself to the CEU for drug screens on May 13, 2019, and June 3,
     2019. (N.T. 06/13/19, pgs, 14-15). Mother claimed that CUA never contacted her to attend random
     drug screens, but later stated that she couldn't attend the random drug screen within 24 hours of
     notification due to her work schedule and lack of money to get to Philadelphia. (N.T. 06/13/19,
     pgs. 66-68). On April 29, 2019, Mother came to the courthouse for an unscheduled drug screen,

                                                Page 13 of18
•



    but left without giving the screen and failed to provide any documentation that shows that she is
    maintaining her sobriety. (N. T. 06113/ l 98, pgs. 73- 75). For the life of the case, Mother has been
    in and out of shelters and treatment programs, Mother currently resides in New York City with a
    maternal aunt and a maternal cousin. CUA indicated that Mother does not have appropriate
    housing for Child to be reunified with Mother. (N.T. 06/13/19, pgs. 9-10, 30-31, 45-46). Mother
    had a scheduled PCE on February 20, 2019. Although Mother was aware of the scheduled PCE,
    Mother arrived late to the appointment and the PCE was unable to be completed as scheduled.
    Mother has not completed the PCE. (N.T. 06/13/19, pg. 10). Between Child's adjudication on
    February 1, 2018 and September 5. 2018, Mother's visits with Child were suspended, (DHS
    Exhibits 7-13). After the trial court reinstated visitation on September 5, 2018, supervised visits
    were scheduled with Mother and Child bi-weekly on Mondays. CUA indicated that between the
    permanency review hearing on March 6, 2019, and the termination and goal change trial on June
    13. 2019, Mother only attended two visits. Mother informed CUA that she missed scheduled visits
    with Child due to her work schedule. (N. T. 06113/19, pgs. 8-9). Mother claims that she has attended
    four visits since the permanency review hearing on March 6, 2019 and missed only one date due
    to the agency's closure on Memorial Day. (N.T. 06/13/19, pgs. 55-56). Motber's visitation with
    Child has never graduated beyond supervised visitation. (N.T. 06/13/19� pgs, 15-16). Although
    CUA indicated Chat the visits between Mother and Child are appropriate, CUA stated that Child is
    unfamiliar with Mother. Child is quiet and timid while Mother has high levels of energy during
    the visits. (N.T. 06/13/19, pgs, 9, 16, 40-41). Mother has been minimally compliant with her
    objectives. (NT. 06/13/19, pg. 15). Child is currently placed in a pre-adoptive foster home. Child
    recognizes her foster parent as her caregiver. (N.T. 06/13/19, pg. 17). Child is placed in the same
    home as a biological sibling that was previously adopted by Child's current foster parent with
    whom she shares a strong bond. (N.T. 06/13/19, pgs. 18, 24, 34). Child is currently receiving early
    speech intervention due to development delays and currently attends daycare. (N.T. 06/13/19, pgs.
    25, 89). The foster parent takes Child to all of her medical appointments. Mother has not
    participated in any Child's medical appointments. (N.T. 06/13/19, pgs. 17·18). Child is strongly
    bonded with the foster parent and shows affection toward the foster parent. (N.T. 06/13/19, pgs.
    17, 89). As a result, the trial court found that termination of Mother's parental rights was in the
    best interest of Child for her physical, intellectual, moral, and spiritual well-being. Mother has
    been unable to place herself in a position to parent for the life of the case. The conditions which

                                               Page 14 orts
led to the removal of Child continue to exist after eighteen months and termination of Mother's
parental rights would best serve the needs and welfare of Child. The testimony of DHS witness
was credible. OHS was not required to provide reasonable efforts to Mother for reunification due
to the previous involuntary termination of Mother' s parental rights with respect to another child.
(N.T. 06/13/19. pgs. 94-95; DHS Exhibit 7). Because the record contains clear and convincing
evidence, the trial court did not abuse its discretion and tennination under 23 Pa.C.S.A.
§2511 (a)(8) was also proper.

After a finding of any grounds for termination under Section (a), the court must. under 23
Pn.C.S.A. §251 l(b), also consider what - if any - bond exists between parent and child. In re
Jm,qluntary Termination of C.W.S.M. and KA.LM. 839 A.2d 410, 415 (Pa. Super. 2003). The
trial court must examine the status of the bond to determine whether its termination "would destroy
an existing, necessary and beneficial relationship", In re Adaption afT.B.B, 835 A.2d 387, 397
(Pa. Super. 2003). In assessing the parental bond, the trial court is permitted to rely upon the
observations and evaluations of social workers. In re KZ.S.. 946 A.2d 753, 762·763 (Pa. Super.
2008). In cases where there is no evidence of       any bond between the parent and child, it is
reasonable to infer that no bond exists. The extent of any bond analysis depends on the
circumstances of the particular case. Id. However under 23 Pa.C.S.A. §251 l(b), the rights of a
parent shall not be terminated solely on the basis of environmental factors such as inadequate
housing, furnishings, income, clothing and medical care, if found to be beyond the control of the
parent Beyond the presence of a bond between a parent and child, the trial court can equally
emphasize the safety and needs of the child, and should consider the intangible. such as the love,
comfort, security, and stability that the child might have with their foster parent. In re Adoption of
CD.R., 11 A.3d 1212, 1219 (Pa. Super. 2015).

Between Child's adjudication on February 1, 2018 and September 5, 2018, Mother's visits with
Child were suspended. (DHS Exhibits 7-13). After the trial court reinstated visitation on September
5, 2018, supervised visits were scheduled with Mother and Child bi-weekly on Mondays. CUA
indicated that between the permanency review hearing on March 6, 2019, and the termination and
goal change trial on June 13, 2019, Mother only attended two visits. Mother informed CUA that
she missed scheduled visits with Child due 1o her work schedule. (N. T. 06/13/19, pgs, 8�9). Mother
claims that she has attended four visits since the permanency review hearing on March 61 2019,

                                            Page 15 of 18
• ..1   I   l




            and missed only one date due to the agency's closure on Memorial Day. (N.T. 06/13/19, pgs. 55-
            56). Mother averages two visits per court cycle review since her visits were reinstated on
            September 5, 2018. (N.T. 06/13/19, pg. 31). Mother's visitation with Child has never graduated
            beyond supervised visitation. (N.T. 06/13/19, pgs, 15·16). Although CUA indicated that the visits
            between Mother and Child are appropriate, CUA stated that Child is unfamiliar with Mother. Child
            is quiet and timid while Mother has high levels of energy during the visits. (N.T. 06/13/19, pgs, 9,
            16, 40-41 ). Mother and Child are not well-bonded. Child can recognize Mother, but Mother and
            Child do not have a strong relationship. (N.T. 06/)3/19, pgs, 15, 16). Mother and Child do not
            have a parent-child relationship. (N .T. 06!13/19, pgs, 16-17). Child is currently placed in a pre-
            adoptive foster home. Child recognizes her foster parent as her caregiver. (N.T. 06/13/19, pg. 17).
            Child is placed in the same home as a biological sibling that was previously adopted by Child's
            current foster parent with whom she shares a strong bond. (N. T. 06/ l 3/ 19, pgs. 18, 24� 34). Child
            is currently receiving early speech intervention due to development delays and currently attends
            daycue. (N.T. 06/13/19. pgs. 25, 89). The foster parent takes Child to all of her medical
            appointments. Mother has not participated in any Child's medical eppointments. {N.T. 06/13/19,
            pgs, 17-18). Child is strongly bonded with the foster parent and shows affection toward the foster
            parent (N.T. 06/13/19, pgs, 17, 89). It is in Child's best interest for Mother's parental rights to be
            involuntarily tenninated and Child would not suffer any irreparable harm from the termination.
            (N.T. 06/13/19, pgs, 18-19). Child was appointed legal counsel ("'Legal Counsel") and Legal
            Counsel met with Child and had the chance to observe Child. Although Child is three-years-old,
            Child is non-verbal due to developmental delays and foster parent indicated that Child can be shy
            when meeting new people. Legal Counsel observed that Child appeared shy and held onto the
            foster parent during the meeting. Although Legal Counsel was unable to discuss Child's wishes
            directly with Child, Legal Counsel noted that Child appeared happy. Legal Counsel briefly met
            Child's biological sibling and observed that the sibling appeared to be happy in the environment.
            Legal Counsel indicated that the foster home appeared to be a positive environment and noticed a
            strong relationship between the foster parent and Child. (N.T. 06/13/19, pgs. 89-90). The record
            establishes by clear and convincing evidence that termination would not sever an existing and
            beneficial relationship with Mother. OHS was not required to provide reasonable efforts to Mother
            for reunification due to the previous involuntary termination of Mother's parental rights with
            respect to another child. (N.T. 06/13/19, pgs, 94-95; OHS Exhibit 7). The OHS witness was

                                                        Page 16 of 18
�   •   I   I




            credible. The trial court's termination of Mother's parental rights to Child under 23 Pa.C.S.A.
            §251 l(b) was proper and there was no error oflaw or an abuse of discretion.

            Conclusion:
            For the aforementioned reasons. the trial court found that DHS met its statutory burden by clear
            and convincing evidence regarding tennination of Mother's parental rights pursuant to 23
            Pa.C.S.A. §2511(a)(2), (5), (8) and (b), since it would best serve Child's emotional needs and
            welfare. The trial court's involuntary termination of Mother's parental rights was proper and
            should be affirmed.



                                                        By the court.




                                                      Page 17 of 18
IN THE COURT OF COMMON PLEAS
FOR THE COUNTY OF PHILADELPHIA
FAMILY COURT DIVISION


In the Interest ofD.A.C.-N., a Minor                      CP-51-AP-0000387-2019

                                                          FID:     5 I ·FN-004746-2011

APPEAL OF: D.N., Mother                                   1953 EDA2019


                                  CERTIFICATE OF SERVICE
I hereby certify that this court is serving a copy of this duly executed Opinion upon all parties or
their counsel on ,Septemi,er 2,3,, io 1, 9. The names and addresses of al I persons served are as foUows:

       Roberto Valdes, Esq.
       City of Philadelphia Law Department                      Carla Beggin, Esq.
       1515 Arch Street, 161h Floor                             1800 John F. Kennedy Blvd, Suite 300
       Philadelphia. Pennsylvania 19102                         Philadelphia, Pennsylvania 19103
       Attorney for D.H.S.                                      Attorney for Mother

       Sharon K. Wallis, F.sq.                                  Jo Ann Braverman, Esq.
       640 Rodman Street                                        1500 Walnut Street, 2151 Floor
       Philadelphia, Pennsylvania 19147                         Philadelphia, Pennsylvania 19102
       Child Advocate                                           Guardian Ad Litem

       Neal Masciantonio, Esq.
       1806 Callowhill Street
       Phi lade I phi a, Pennsy I vania 19130
       Attorney for Father
                                                  BY:�

                                                                                         -....::::::::
                                                          Ariel J. Bruce
                                                          Law Clerk to the Hon. Joseph L. Fernandes
                                                          First Judicial District of Pennsylvania
                                                          Family Division
                                                          1501 Areh sc, Room 1431
                                                          Philadelphia, Pa. 19102
                                                          T: (215) 686-2660 I F: (215) 686-4224
                                                          Ariel.bruce@courts.phila.gov
                                                Page 18 of 18